Opinion of the Court
FLETCHER, Chief Judge:
This Court has granted review in the present case on the following assignment of error:
WHETHER THE MILITARY JUDGE’S INQUIRY INTO THE TERMS AND CONDITIONS OF THE PRETRIAL AGREEMENT WAS INSUFFICIENT TO COMPLY WITH THIS COURT’S MANDATE.
Review of the record of trial indicates that the military judge only substantially complied with the requirements denominated in United States v. Green, 1 M.J. 453 (C.M.A.1976), for accepting a valid guilty plea. Such a level of compliance was clearly rejected in United States v. King, 3 M.J. 458, 459 (C.M.A.1977). Yet, the appellant’s plea was accepted at a time in between these two decisions. Some confusion may have existed during this interim period.1 Accordingly, this conviction shall not be reversed and the guilty plea invalidated on the showing of mere substantial compliance with our decision in United States v. Green, supra, since the guilty plea was accepted prior to the decision date in United States v. King, supra.2
The decision of the United States Army Court of Military Review is affirmed.

. E. g., United States v. Crowley, 3 M.J. 988 (A.C.M.R.1977).


. See United States v. Hendon, 6 M.J. 171 (C.M.A.1979).